DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 12/13/2021.
Claims 2-13 and 15 -18 are pending.
Response to Arguments
Applicant's arguments filed on 12/13/2021 have been fully considered but they are not persuasive.
Claim interpretation under 35 U.S.C. §112(f) 
Applicant argues that the "release device" in claim 2 should not be limited to be interpreted as a plunger since that is just an example. Applicant argues that the release device could include a mechanism utilizing a button and a spring to facilitate disengagement of the pulse generator. The examiner respectfully disagrees with applicant’s arguments for the following reasons. There is no structure provided for the release device except for a plunger that comprises a proximal end having a flat area for receiving pressure applied to the plunger and paragraph [0085] which just mentions a ratcheting mechanism that can be used to activate the plunger. However there is no discussion in the specifications of the release device being anything more than that or even being a button and spring mechanism as argued by the applicant. Therefore since there is no support for any other mechanism for the release device in the originally filed specifications, the applicant’s arguments are not persuasive and the interpretation is maintained. 

The examiner respectfully disagrees since there is no structure recited or provided in the claims other than a ring shaped structure as discussed and therefore the interpretation is maintained.
Rejections under 35 U.S.C. 112 
In view of the amendment and arguments provided, the rejection under 35 U.S.C. 112 has been withdrawn.
Rejections under 35 U.S.C. 102 / 103 

With respect to the argument that Schmidt does not teach "a handle configured to facilitate an exertion of pressure onto the pulse generator delivery system to facilitate advancement of the pulse generator delivery system."  and instead Schmidt at Paragraph [0044] discloses a push member that engages the device (e.g., implantable device such as a pacemaker) to deploy and anchor the device into a patient. Applicant argues that the push member 160 does not push on the delivery device 100 (the overall device) but instead only pushes on the implantable device 10. 
The examiner respectfully disagrees with the applicant’s arguments for the following reasons. 
The claim as recited states "a handle configured to facilitate an exertion of pressure onto the pulse generator delivery system to facilitate advancement of the pulse generator delivery system." The claim is directed to an apparatus and the language 
 Claim 7 
The claim recites that the "...the receptacle is shaped to allow a portion of the pulse generator to be protruding from an end of the receptacle."  This is interpreted as the receptacle has an opening that allows the pulse generator to protrude at any convenient time. Schmidt teaches a receptacle that houses the pulse generator during implantation and when the target tissue been reached, the push member is used to allow the pulse generator to protrude from an end of the receptacle during deployment at the target.  Therefore Schmidt teaches that “the receptacle is shaped to allow a portion of the pulse generator to be protruding from an end of the receptacle” as claimed.
Claims 8 and 9 
In the claim the lead is functionally recited.  The claim is directed to a pulse generator delivery system and not the pulse generator or the lead and therefore the claim just requires the pulse generator delivery system to be capable of accommodating a lead.

Similarly Schilling actually teaches a side port that allows a lead to be accommodated as claimed.
While applicant has reproduced the figure 6B of the current application to show the main body accommodation and a lead in the response to the rejection, the originally field specifications do not provide any such description and Applicant has not defined the term “slot” in the originally filed specifications and thus the opening on the side of the main body is considered as a slot configured to accommodate a lead as claimed.
Therefore the rejection is maintained.
Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a release device” in claim 2 which is interpreted as a plunger (e.g. 620 Fig 6A of the originally filed specifications) and as claimed in claim 10, “a force applicator” in claim 11 which is interpreted as a ring shaped member (e.g. 620 Fig 6A of the originally filed specifications). Additionally “racheting mechanism” as claimed in Claim 14 is interpreted under 35 U.S.C. 112(f). However no description is provided in the specifications. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.











Claims 2 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED). 
Regarding claim 2, Schmidt teaches a pulse generator delivery system (e.g.  Figs. 2-8) for delivery of a pulse generator (e.g. 10 Figs 2A, 6-8) into a patient comprising: 
a main body (e.g. 145 Fig 2A) containing a receptacle (e.g. 148 Fig 2A) configured to receive a pulse generator (e.g. 10 Fig 2A), 
a handle (e.g. [0044]-[ 0051], i.e. The push member 160 may be engaged by a user near the proximal end of the delivery device 100, therefore there is a handle that 
a release device (i.e. push member e.g. 164 Fig 2A) configured to disengage the pulse generator from the pulse generator delivery system (e.g. [0044], i.e. distal portion 164 of the push member 160 may be capable of engaging the device 10, and the push member 160 may be used to "push" device 10 out from distal holding section 146 so as to deploy and anchor device 10 within a target region).  (Note: As discussed above, the claim is directed to an apparatus and the language after “configured to” is intended use. There is no structural limitation regarding the handle in the claim that precludes the handle of Schmidt that houses the push member to be considered as “a handle that facilitates an exertion of pressure onto the pulse delivery system to facilitate the advancement of the pulse delivery system” as claimed).
Regarding claim 5, Schmidt teaches the receptacle is shaped to allow the pulse generator to be entirely contained within the receptacle (e.g. Fig 2A shows a hollow cavity 148 at the distal holding section that allows the IMD to be contained within the cavity).  
Regarding claim 6, Schmidt teaches the receptacle is shaped to allow the pulse generator to be substantially embedded into the receptacle (e.g. Fig 2A shows a hollow cavity 148 at the distal holding section that allows the IMD to be contained within the cavity and pushed out during deployment).  
Regarding claim 7, Schmidt teaches the receptacle is shaped to allow a portion of the pulse generator to be protruding from an end of the receptacle (e.g. Fig 2A shows 
Regarding claims 8 and 9, Schmidt teaches that the main body (e.g. 145 Fig 2A)  is further configured to accommodate a connection lead attached to the pulse generator  and comprises a slot (e.g. 151 Fig 2A) extending along a side of the main body, the slot shaped to accommodate the connection lead so the connection lead will not be damaged during implantation ( Note: the language after configured to is intended use, the lead has not been positively recited is still functional recitation and the claim as recited recites an opening on a side of the main body. Therefore the claim just requires the pulse generator delivery system to be capable of accommodating a lead.  Claim 8 does not recite any structural limitation which teaches how the lead is located in the main body, and just requires that the main body be configured to accommodate a connection lead so that it will not be damaged during implantation and claim 9 recites that the main body comprises a slot extending along a side of the main body to accommodate the lead. Just because Schmidt teaches that 151 is used for a different purpose, it does not preclude 151 from being used to accommodate a lead as claimed. Since Schmidt teaches a slot 151 as shown in Fig. 2A, it teaches that the main body is 
Regarding claim 10, Schmidt teaches the release device is a plunger (e.g. 160, 164 Fig. 2A i.e. The push member 160 configured to force the pulse generator to disengage from the pulse generator delivery system (e.g. [0044], i.e. distal portion 164 of the push member 160 may be capable of engaging the device 10, and the push member 160 may be used to "push" device 10 out from distal holding section 146 so as to deploy and anchor device 10 within a target region.) 
Claim Rejections - 35 USC § 103

















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Bardy (U.S. Patent Application Publication Number: US 2007/0249992 A1, hereinafter “Bardy” - APPLICANT CITED).
Regarding claims 3 and 4, Schmidt teaches the invention as claimed but does not specifically teach that a distal end of the pulse generator delivery system is configured to separate tissue planes and comprises a tapered shape to separate the tissue planes as the pulse generator delivery system is advanced within a patient.  Bardy teaches an implantable tool comprising a plunger (e.g. 16 Fig. 3) for implanting an implantable medical device (e.g. 28 Fig 3, [0053]) and an angled or tapered distal end for ease of incision (e.g. [0014]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distal end of the pulse delivery system of Schmidt to have a tapered shape to separate the tissue planes as taught by Bardy in order to provide the predictable results of  a delivery system that is minimally invasive and preferably creating the smallest needed implantation site, and capable of implantation without exposing the implant to longitudinal stresses. 
Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Schilling (U.S. Patent Application Publication Number: US 2009/0264780 A1, hereinafter “Schilling” - APPLICANT CITED).
Regarding claims 8 and 9, Schmidt teaches the invention as claimed but does not specifically teach the main body further is configured to accommodate a connection lead so the connection lead will not be damaged during implantation and comprises a 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Ahern et al (U.S. Patent Application Publication Number: US 2012/0245433 A1, hereinafter “Ahern”- PREVIOUSLY CITED).
Regarding claims 11 and 12, Schmidt teaches the invention as claimed and they teach that the release device (i.e. push member) may be engaged by a user and therefore they teach applying force to release the device as discussed above. However they do not specifically teach that the release device further comprises a force applicator which is a ring member shaped to receive a finger of a user and that configured to facilitate application of a force to the plunger to advance the plunger. Ahern teaches a surgical access device for thoracic access (e.g. Abstract, 200 Figs. 8 and 9) and also teaches that the device comprises a proximal end that is ring shaped and engageable by a user and used to manipulate the distal end (e.g. [0051],[0052]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the push member of Schmidt to have a ring shaped force applicator as taught by Ahern in order to provide the predictable results of making the device more user compatible and allowing more control of the release device to the surgeon during surgery.
Regarding claim 13, Schmidt in view of Ahern teaches the release device (i.e. push member) with a ring shaped force applicator but does not specifically teach that the plunger includes a proximal end having a flat area for receiving pressure applied to the plunger.  Ahern further teaches that the surgical access device for thoracic access (e.g. Abstract) comprises a proximal end that is ring shaped and a plunger with includes a proximal end having a flat area for receiving pressure applied to the plunger (e.g. Fig.1, 2 show a proximal end of 200 with rings connected by a flat section of the .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits”- APPLICANT CITED).
Regarding claims 15 and 16, Schmidt teaches the invention as claimed except for one or more sensors comprising at least one impedance sensor configured to facilitate detection of a state of patient tissues adjacent a distal end of the pulse generator delivery system.
Smits teaches a tunneling tool that comprises electrodes that measure impedance of the tissue (i.e. that are considered as the claimed one or more impedance sensors, e.g. 132, 134 Fig.3, 132, 142 Fig. 4) and a measurement system that that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissues (e.g. Abstract, [0032],[0033], Smits teaches that the impedance of the tissue is determined and the system differentiates between muscle and fat tissue and therefore they determine a location and a  tissue plane based on the impedance).Therefore it would .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits” - APPLICANT CITED) and further in view Bonner et al (U.S. Patent Application Publication Number: US 2010/0305428 A1, hereinafter “Bonner” - APPLICANT CITED).
Regarding claims 17 and 18, Schmidt in view of Smits teaches the invention as claimed  and teaches the impedances sensors and a measurement system that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissue as claimed  as discussed above, they do not specifically teach  that the measurement system  comprises at least one programmable processor; and a non-transitory machine-readable medium storing instructions which, when executed by the at least one 
In a similar field of endeavor, Bonner teaches that is it well known to have a computer controlled guidance systems comprising a computer processor, memory and display that may be used to automatically perform and save instructions for guidance of the device during surgery (e.g. [0032]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pulse generator delivery system of Schmidt in view of Smits and save the instructions for detection and measurement in a computer processor, display and memory system by Bonner in order to provide the predictable results of providing the clinician with a more automated system that can display and save the data for review after surgery. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792